Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 26, 2016

                                     No. 04-16-00298-CV

                EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                 Appellants

                                              v.

                             GRACE RIVER RANCH, L.L.C.,
                                      Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-04-00108-CVL
                         Honorable Russel Wilson, Judge Presiding


                                       ORDER
        On July 5, 2016, the reporter’s record was due. We notified the court reporter that the
reporter’s record was past due; however, we have not received a response. Accordingly, we
ORDER the court reporter to file the reporter’s record in this court on or before September 26,
2016. Appellant’s brief will be due thirty days after the complete reporter’s record is filed.

        We order the clerk of this court to serve a copy of this order on all counsel and court
reporter.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court